IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David Morris Barren,                       :
                             Appellant     :
                                           :
                     v.                    :
                                           :
Pennsylvania State Police, Trooper         :
Wesley Berkebile, Trooper Sergeant         :
Anthoney DeLuca, Trooper Mike              :
Schmidt, Trooper John A. Litchko,          :
Trooper Michael J. Volk, Trooper Stuart :      No. 893 C.D. 2018
Frome, Office of the Attorney General :        Submitted: April 26, 2019
Asset Forfeiture and Money Laundering :
Section, A.G. Gerald J. Pappert, Deputy :
A.G., Jesse D. Pettit, D.A. Lisa           :
Lazzari-Strasler, Allegheny County, Pa., :
Wilkins Township Police Dept.,             :
Wilkinsburg Police Dept., Office of the :
D.A. of Allegheny County, Pennsylvania :
Office of the Attorney General,            :
Sergeant Randy Lamb, Officer Albert        :
Stanonik, Officer David Brokaw, Agent :
Fran Speranza, Agent Rick Bosco,           :
Detective Charles Knox, A.D.A. Thomas :
T. Swan, Judge Robert Colville, Judge :
Philip A. Ignelzi, Judge Kate Ford Elliot, :
Judge Susan Peikes Gantman, Judge          :
Jacqueline O. Shogan, Individually and :
in their official capacities               :

OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                             FILED: October 15, 2019



      David Morris Barren (Barren) appeals from the July 26, 2017 and August 30,
2017 Orders of the Court of Common Pleas of Allegheny County (trial court) that
sustained various preliminary objections (POs) to Barren’s Section 1983, 42 U.S.C.
§ 1983, Complaint, granted a Motion to Dismiss based on Pennsylvania Rule of Civil
Procedure 233.1(a), Pa.R.C.P. No. 233.1(a), filed by A.D.A. Thomas T. Swan and
Office of the D.A. of Allegheny County (together, District Attorney Appellees), and
dismissed the Complaint. Barren’s appeal, filed June 28, 2018, challenges the trial
court’s decision sustaining the POs and dismissing the Complaint on the basis of res
judicata.    In response to Commonwealth Appellees’1 and Local Appellees’2
argument that Barren’s appeal is untimely, Barren argues his appeal should be
considered timely because the underlying Orders were not mailed to his then-current
address, which was in the record, and he acted promptly after receiving the Orders
to file his appeal. Barren further asserts the trial court erred in dismissing his claims
based on the doctrine of res judicata pursuant to the United States District Court for
the Western District of Pennsylvania (District Court) and United States Court of
Appeals for the Third Circuit (Third Circuit) decisions, which dismissed Barren’s
federal complaints based on his failure to state a claim upon which relief could be
granted. Commonwealth Appellees and Local Appellees respond the trial court
properly applied res judicata because the complaints dismissed by the federal courts




       1
         Commonwealth Appellees are the Pennsylvania State Police, Pennsylvania Office of the
Attorney General, Trooper Michael J. Volk, Agent Fran Speranza, Trooper Mike Schmidt, Deputy
A.G. Jesse D. Pettit, A.G. Gerald J. Pappert, Office of Attorney General Asset Forfeiture and
Money Laundering Section, Trooper John A. Litchko, Trooper Stuart Frome, Trooper Sergeant
Anthoney DeLuca, Agent Rick Bosco, and Trooper Wesley Berkebile. Appellee Allegheny
County joins in the brief filed by the Commonwealth Appellees; thus, it will be included in the
term Commonwealth Appellees unless separately identified.
       2
          Unless separately identified, Local Appellees are District Attorney Appellees, and the
Wilkins Township Police Department and its officers Sergeant Randy Lamb, Officer Albert
Stanonik, and Officer David Brokaw (collectively, Wilkins Township Appellees). Wilkins
Township Appellees join in the brief filed by District Attorney Appellees.
                                               2
and this Complaint are based on the same factual circumstances and raised the same
legal issues.3

       I. Background
            A. 2003 and 2004 Forfeitures of Property
       On March 4, 2003, police officers searched a hotel room occupied by Barren
in Wilkins Township, Allegheny County, Pennsylvania. (Complaint (Compl.) ¶ 91.)
This search resulted in the seizure of United States currency, a money counter, and
a heat sealer. (Id. ¶ 106.) Although initially arrested, Barren was released from
custody that same day without being charged with an offense. (Id. ¶ 102.) The trial
court ordered the forfeiture of the seized property on March 12, 2003, and amended
that order on March 13, 2003, to reflect a change in the amount of the forfeited
currency. (Id. ¶¶ 106-08.) On February 11, 2004, Barren was a passenger in a
vehicle that was stopped by Pennsylvania State Police troopers in Somerset County.
(Id. ¶ 17.) Following a search of the vehicle, United States currency and jewelry
were seized. (Id. ¶ 26.) Although Barren was arrested, the criminal charges against
him were dismissed on February 20, 2004. (Id. ¶ 30.) On June 17, 2004, the
Commonwealth of Pennsylvania (Commonwealth) filed a petition for forfeiture of
the property seized, which the Court of Common Pleas of Somerset County granted
on December 14, 2004. (Id. ¶¶ 31, 41.)
       On December 28, 2011, Barren filed two motions seeking the return of the
seized property. The motions were denied as untimely on October 26, 2012, (2003

       3
          Barren’s claims against Honorable Jacqueline O. Shogan, Honorable Susan Peikes
Gantman, Honorable Kate Ford Elliot, Honorable Philip A. Ignelzi, and Honorable Robert
Colville, were dismissed in a prior proceeding, which was affirmed by this Court in Barren v.
Pennsylvania State Police (Pa. Cmwlth., No. 2287 C.D. 2015, filed September 27, 2016)
(Barren V). As indicated in the July 26, 2017 Order, Barren withdrew the Complaint against D.A.
Lisa Lazzari-Strasler.
                                              3
forfeiture) and April 22, 2015, (2004 forfeiture). (Id. ¶¶ 42, 56, 114, 117.) Barren
appealed the October 26, 2012 order, related to the 2003 forfeiture, to the Superior
Court, which affirmed on the basis that the motion for return of property was
untimely filed. Commonwealth v. Sixty Eight Thousand Nine Hundred Fifty Dollars
in U.S. Currency (Pa. Super., No. 1857 WDA 2012, filed Nov. 15, 2013), slip op. at
5, petition for allowance of appeal denied, 89 A.3d 661 (Pa. 2014). It is unclear
whether Barren appealed the April 22, 2015 order involving the 2004 forfeiture.
      After his appeals to the Superior Court and the Supreme Court related to the
2003 forfeiture were denied, Barren filed two civil rights actions pursuant to 42
U.S.C. § 1983 against the same defendants named in this matter premised on the
2003 and 2004 forfeitures.

             B. Barren’s Federal Actions
      On May 29, 2014, Barren filed his first federal civil rights action alleging that,
in the 2003 forfeiture proceedings, the defendants named in the current Complaint
violated his constitutional rights under the color of state law by, inter alia, forfeiting
Barren’s property without giving him notice of those proceedings. Barren v.
Allegheny County, No. 2-14-cv-00692, (W.D. Pa. Sept. 4, 2014), 2014 WL 4384598
(Barren I). Therein, Barren sought monetary damages and “an injunction against
[the trial court’s orders forfeiting the property] rendering them a nullity, and void.”
Id., slip op. at ___, 2014 WL 4384598 at *3. A Magistrate Judge recommended that
this “[c]omplaint be dismissed pre-service pursuant to [Sections 1915A and 1915(e)
of the Federal] Prison Litigation Reform Act[, 28 U.S.C. §§ 1915A, 1915(e),] for
failure to state a claim upon which relief can be granted” because Barren’s claims
were time barred. Barren I, slip op. at ___, 2014 WL 4384598 at *1-2. The District
Court agreed, finding that Barren admitted that he knew his property had been

                                            4
forfeited in 2009, but did not file the “lawsuit until 2014, more than four years after
he discovered that his property was forfeited allegedly without him being notified.”
Id., slip op. at __, 2014 WL 4384598 at *2. The District Court concluded that
Barren’s action was barred by the two-year statute of limitations period associated
with Section 1983 actions, as that period “begins to run when the injured party knows
or reasonably should know of his injury and its cause.” Id. (internal quotation marks
omitted).
      In regard to Barren’s claim that the forfeiture proceedings were void ab initio
because they were unconstitutional due to his lack of notice, the District Court
adopted the Magistrate Judge’s Report, which, in addition to finding those claims
time barred, determined that they would be barred by the Rooker-Feldman doctrine.
The District Court observed that, under the Rooker-Feldman doctrine, it could not
entertain any action “if the relief requested effectively would reverse a state court
decision or void its ruling.” Id. (quoting In re Dahlgren, 494 F. App’x 201, 203-04
(3d Cir. 2012)). The District Court concluded that declaring the state court forfeiture
proceedings void ab initio would violate the Rooker-Feldman doctrine, and barred
Barren’s “[c]omplaint as to the claimed illegality of the state court forfeiture
proceedings.” Id., slip op. at __, 2014 WL 4384598 at *2-3. Accordingly, the
District Court dismissed Barren’s civil rights lawsuit.
      The Third Circuit affirmed in a per curiam opinion filed June 12, 2015,
explaining that Barren’s claims pertaining to the alleged illegal forfeiture were
barred by the Rooker-Feldman doctrine as those claims sought “to invalidate the
state court forfeiture proceedings,” namely the trial court’s “dismissal of Barren’s
replevin and ‘return of property’ actions, and the Superior Court’s decision affirming
that dismissal.” Barren v. Allegheny County, 607 F. App’x 130, 132 (3d Cir. 2015)


                                          5
(Barren II). Thus, the Third Circuit held that “the District Court correctly ruled that
it lacked jurisdiction over Barren’s claims.” Id.
      Barren filed a second civil rights complaint in the District Court on or about
June 27, 2014, based on the 2004 forfeiture, claiming he did not receive notice of
those proceedings. Barren v. Pa. State Police, No. 3-14-cv-00134, (W.D. Pa., filed
Sept. 19, 2014), 2014 WL 4680737 (Barren III). Barren sought the same relief in
this complaint as in the first, including a determination that the state forfeiture
proceedings were unconstitutional and void. Id., slip op. at __, 2014 WL 4680737
at *2-3. Therein, he claimed to not have notice of the forfeiture of his property until
November 2013. Id., slip op. at __, 2014 WL 4680737 at *2. A Magistrate Judge
again recommended that dismissal pre-service was appropriate because Barren
failed to state a claim upon which relief could be granted. The District Court agreed,
holding that Barren’s claims as to the illegal forfeiture proceedings were time-barred
if he was aware of the forfeiture in 2009 and, if he did not learn of those proceedings
until 2013, the claims were nonetheless barred by the Rooker-Feldman doctrine. Id.,
slip op. at __, 2014 WL 4680737 at *2-3. The Third Circuit dismissed Barren’s
appeal from the District Court’s decision by order dated June 18, 2015. Barren v.
Pa. State Police, 607 F. App’x 132 (3d Cir. 2015) (Barren IV).

             C. Barren’s Current Complaint
      On July 23, 2015, Barren filed the current Section 1983 Complaint with the
trial court, asserting violations of his due process rights under the United States and
Pennsylvania Constitutions based upon lack of notice of the 2003 and 2004 forfeiture
proceedings. Barren also asserted claims of abuse of process, breach of fiduciary
duty, fraud, invasion of privacy, false imprisonment, and emotional distress. The
named defendants were involved in the underlying criminal investigations, seizure

                                          6
of the property, forfeiture of the seized property, and denials of Barren’s December
28, 2011 motions seeking the return of that property. Count I of the Complaint
addressed the 2004 seizure and forfeiture of property and Count II addressed the
2003 seizure and forfeiture of property. As relief, Barren sought to enjoin the orders
forfeiting his property, which he contended would render those orders void, as well
as an order declaring that the defendants violated his constitutional rights, awarding
attorney’s fees and costs, and awarding no less than $500,000 in damages. (Compl.
¶¶ 139-42.)     In addition to setting out facts related to his claims, Barren
acknowledged that he had “filed []other lawsuit[s] pursuant [to] 42 U.S.C. § 1983
dealing with the same set of facts, and[]the same Plaintiff and Defendants,” that these
lawsuits had been dismissed by the District Court, and were, at the time his
Complaint was filed, pending review by the Third Circuit. (Compl. ¶¶ 15-16, 89-
90.)
       On July 27, 2015, Barren filed a petition for leave to proceed in forma
pauperis. On October 20, 2015, the trial court sua sponte dismissed the Complaint
as frivolous pursuant to Pennsylvania Rule of Civil Procedure 240(j)(1), Pa.R.C.P.
No. 240(j)(1) (providing that, where a party seeks to proceed in forma pauperis, a
court may, prior to acting on the petition to so proceed, “dismiss the action,
proceeding or appeal if . . . [the court] is satisfied that the action, proceeding or
appeal is frivolous”). The trial court found that Barren’s claims were barred by res
judicata due to the Superior Court’s affirmation of the denial of Barren’s motions to
return property. Barren appealed the trial court’s sua sponte dismissal of the
Complaint to this Court. This Court affirmed the trial court’s dismissal of Barren’s
non-due process claims, but remanded for further proceedings on the due process
claims. Barren v. Pa. State Police (Pa. Cmwlth., No. 2287 C.D. 2015, filed Sept.


                                          7
27, 2016), (Barren V), slip op. at 5, 9 n.6. In doing so, we observed the Superior
Court’s decision did not address the due process issues and, therefore, did not
preclude Barren from asserting those claims in this Complaint.
      On remand, various POs and Motions to Dismiss were filed by most of the
defendants. Allegheny County (County) asserted the Complaint should be dismissed
because, inter alia, it was barred by the two-year statute of limitations applicable to
Section 1983 claims, Barren failed to set forth a cognizable claim against the County,
and Barren did not sufficiently identify a county policy, custom or practice that
constituted the moving force behind Barren’s injuries. (Record (R.) Item 22.)
Commonwealth Appellees sought dismissal of the Complaint alleging, among other
reasons, Barren failed to state a due process claim because his claims were barred
by res judicata based on the dismissal of Barren’s federal complaints, which Barren
admitted were grounded on the same set of facts and against the same defendants.
(R. Item 25.) District Attorney Appellees asserted that Barren failed to state a claim
for a due process violation because those claims were untimely filed and were barred
by res judicata pursuant to the federal court decisions. (R. Item 35.) District
Attorney Appellees also filed the Motion to Dismiss Pursuant to Civil Rule 233.1,
asserting that the basis for dismissing the pro se Complaint pursuant to that Rule
appears on the Complaint’s face, namely that Barren admitted that he filed other
lawsuits based on the same facts and against the same defendants, which had been
dismissed. (R. Item 42.) Wilkins Township Police Department, Sergeant Lamb,
Officer Stanonick, and Officer Brokaw (collectively, Wilkins Township Appellees)
asserted the Complaint failed to state a claim due to res judicata based on Barren V
and the expiration of the statute of limitations. They further alleged the Complaint



                                          8
named the wrong entity and filed a Motion to Dismiss Pursuant to Civil Rule 233.1.
(R. Items 45, 51.)
      While the matter was on remand but before the trial court issued its decision
on the POs, Barren filed a Motion for Temporary Stay in the Proceedings (motion
to stay) dated March 8, 2017, on the basis that he was “being transferred [from the
United States Penitentiary at Hazelton (U.S.P. Hazelton)] to a different institution
on or about March 10, 2017.” (R. Item 36 at 2.) He advised the trial court that
“[u]pon arriving at the new institution, [he] w[ould] immediately notify the Court.”
(Id. at 2-3.) The trial court, via order dated March 20, 2017, denied the motion to
stay but stated that Barren “shall notify the Court of the name and contact
information of his new counselor, so that the undersigned can make the new
counselor aware of the next proceeding.” (R. Item 38.) Notwithstanding Barren’s
representation that he was being transferred on or about March 10, 2017, the trial
court sent mail to him at U.S.P. Hazelton on March 15, 2017, which was returned to
sender as “refused” “unable to forward.” (R. Item 43.)
      Other parties somehow became aware of Barren’s new location. For example,
on March 20 and 24, 2017, the District Attorney Appellees filed amended certificates
of service indicating they sent a copy of their POs and forwarded copies of the March
9 and 23, 2017 orders of the trial court, that, respectively, set the time for when
Barren had to respond to the District Attorney Appellees’ POs and Motion to
Dismiss, to Barren at the Federal Correctional Institution at Allenwood (F.C.I.
Allenwood). (R. Items 39-41.) County Appellees filed an amended certificate of
service indicating service of their POs on Barren at F.C.I. Allenwood on April 5,
2017. (R. Item 44.)



                                         9
       By letter dated April 11, 2017, Barren sought reconsideration of the trial
court’s March 20, 2017 order denying his request for a temporary stay, advised the
trial court that he had been transferred to F.C.I. Allenwood and provided the address
for that institution, as well as the name of his counselor. (R. Item 46.) The trial
court denied Barren’s request for reconsideration by order dated May 25, 2017. This
order was sent to Barren at F.C.I. Allenwood. (R. Item 49.)
       After argument on the POs and Motions, the trial court sustained the
Commonwealth Defendants’ POs to the legal sufficiency of Counts I and II based
on res judicata and the preclusive effect of the federal court decisions dismissing
Barren’s federal complaints, which asserted the same facts and the same claim that
he lacked notice of the forfeiture. (July 26, 2017 Order ¶¶ 3-4.) The trial court
sustained the County’s POs to the legal sufficiency because Barren did not aver facts
that would support a claim against the County and did not plead “facts that would
support a ‘policy’ or ‘custom’ of [the County] that led to [Barren’s] alleged injuries.”
(Id. ¶¶ 5-6.) The trial court sustained the Wilkins Township Appellees’ POs against
some of Barren’s claims based on res judicata and this Court’s decision in Barren V,
while also holding that Barren’s due process claims did not include allegations
against these appellees and that the Complaint named the wrong entity. (Id. ¶¶ 7-8.)
On these bases, the trial court dismissed the Complaint. The trial court separately
addressed the District Attorney Appellees’ POs and Motion to Dismiss in its August
30, 2017 Order. Therein, the trial court sustained the POs based on res judicata,
granted the Motion to Dismiss, and dismissed the Complaint.4 (Aug. 30, 2017 Order
¶¶ 2-4.) The Orders were sent to Barren at U.S.P. Hazelton, not at F.C.I. Allenwood.

       4
           Although Wilkinsburg Police Department and Detective Charles Knox (together,
Wilkinsburg Police Appellees) did not file any POs or motions in response to the Complaint, the
trial court dismissed the Complaint in its entirety. Barren has not challenged the dismissal of the
                                               10
       On June 6, 2018, the trial court received from Barren a “Notice of Change of
Address to Court and Motion for Status Report.” (R. Item 59.) Therein, Barren
advised the trial court of a new address, the Federal Correctional Institution at
Loretto (F.C.I. Loretto), and asked that his address be changed for the record. Barren
further requested that the Clerk “provide him with a status report on the proceedings
in this matter.” (Id. at 2.) The trial court’s Department of Court Records sent Barren
a letter dated June 6, 2018, that it had docketed his Notice of Change of Address,
attached to which, it appears, was a copy of a docket page indicating that the
Complaint had been dismissed. On June 21, 2018, Barren requested a copy of the
July 26, 2017 and August 30, 2017 Orders, asserting he had never received them,
and filed a notice of appeal from those Orders. (R. Items 60-61.)

               D. Rule 1925 Statement and Opinion
       The trial court directed Barren to file a Concise Statement of Errors
Complained of on Appeal pursuant to Pennsylvania Rule of Appellate Procedure
1925(b), Pa.R.A.P. 1925(b), (Statement), which Barren timely filed. (R. Item 69.)
In the Statement, Barren argued that the trial court erred in dismissing his Complaint
“without addressing the fact that [Barren] never received ‘notice’ of the
Commonwealth’s forfeiture,” an issue that has not yet been addressed by any court,
despite this Court remanding the matter for the trial court to do so in Barren V.
(Statement ¶¶ 1, 9.) Barren asserted the trial court erred in relying on the federal
court decisions to dismiss his challenge to the constitutionality of the forfeiture
proceedings because the dismissals of those claims were based on the District
Court’s conclusions that it lacked jurisdiction under the Rooker-Feldman doctrine,


Complaint as to the Wilkinsburg Police Appellees, and, therefore, any argument that the trial court
may have erred in doing so has been waived.
                                                11
and in order for res judicata to apply, the decision had to be issued by a court of
competent jurisdiction. (Id. ¶ 4.) Barren further argued that there is no time limit to
challenge void actions and, because the underlying forfeiture proceedings were
unconstitutional for lack of notice, they were void and he could have filed this
Complaint at any time. (Id. ¶¶ 6-9.)
      In its responsive Opinion, the trial court initially pointed out that Barren
waived his right to appeal because his appeal was filed in excess of the 30-day period
allowed for by Pennsylvania Rule of Appellate Procedure 903(a), Pa.R.A.P. 903(a)
(Appellate Rule 903(a)). The trial court then turned to the merits of the arguments
Barren raised in the Statement. With regard to Barren’s contention that it erred in
not addressing the “notice” issue, the trial court explained that “had [Barren] brought
this action within the two-year statute of limitations, it would be timely as Civil
Rights claims, such as due process claims, are subject to a two-year statute of
limitations in Pennsylvania.” (Trial Court Opinion (Opinion) at 2-3 (citing Smith v.
City of Pittsburgh, 764 F.2d 188, 194 (3d Cir. 1985).) However, Barren had not
brought those claims within two years of when he knew the property had been
“illegally” forfeited, which he admitted was in 2009, and, therefore, as the District
Court concluded, Barren’s challenge to those forfeiture proceedings was barred by
the statute of limitations. (Id. at 3 (citing Barren I).) Citing to Barren’s admission
in the Complaint that the federal complaints dealt “with ‘the same set of facts, and[]
the same Plaintiff and Defendants,’” the trial court stated there was no error in
applying res judicata here. (Id.) Accordingly, the trial court rejected Barren’s claim
that there was no time limitation on his challenge to the forfeiture proceedings.
      As for Barren’s assertion that the District Court dismissed his challenge to the
forfeiture proceedings due to a lack of jurisdiction under the Rooker-Feldman


                                          12
doctrine, the trial court stated that Barren “misread[] the District Court’s
Memorandum Order.” (Id. at 4.) According to the trial court, “[t]he [D]istrict
[C]ourt made a . . . finding that . . . Barren’s claim was barred by the statute of
limitations.” (Id.) The trial court then explained that the District Court “‘also’ [gave
as] a separate reason for . . . dismiss[ing] . . . the claim . . . that a review of the
forfeiture proceeding itself would be a violation of the Rooker-Feldman doctrine.”
(Id.) Thus, the trial court indicated its reliance on the District Court decisions as
having preclusive effect on this matter was not in error.

      II. Issues on Appeal
          A. The Timeliness of Barren’s Appeal
      By order dated October 10, 2018, this Court directed the parties to address the
timeliness of Barren’s appeal. Barren argues that his appeal should be considered
timely because “the Court-below never notified him of its dismissal” of the
Complaint because the Clerk of Courts (Clerk) “sent copies of the Court’s orders to
[his] prior address rather than his current address.” (Barren’s Brief (Br.) at 14.)
Barren asserts this was a breakdown in court operations that was outside his control
because the correct address, F.C.I. Allenwood, was in the record for the Clerk to use.
He maintains it was this breakdown that caused his appeal to be untimely filed.
Barren explains he only became aware of the dismissal of the Complaint when the
Clerk advised him of the dismissal following his advising the trial court of his
subsequent move to F.C.I. Loretto. (Id.)
      Commonwealth Appellees and Local Appellees argue that the untimeliness of
Barren’s appeal is the result of his own negligence in not informing the trial court
and Clerk of his change of address and his appeal should be quashed. Pursuant to
Pennsylvania Rule of Civil Procedure 1025 (Civil Rule 1025), Pa.R.C.P. No. 1025,

                                           13
they assert, all pleadings and legal papers of a pro se party must be endorsed with
the address at which the opposing party may serve its papers. They argue Barren
did not comply with this requirement and, therefore, there was no breakdown in the
court’s operations that would justify the relief Barren requests.
         Appellate Rule 903(a) requires that an appeal must “be filed within 30 days
after the entry of the order from which the appeal is taken.” Pa.R.A.P. 903(a). This
appeal period is jurisdictional in nature and cannot “be extended as a matter of grace
or indulgence.” Williamson v. Dep’t of Transp., Bureau of Driver Licensing, 129
A.3d 597, 599 (Pa. Cmwlth. 2015). Thus, an appeal filed outside the appeal period
deprives an appellate court of jurisdiction over the appeal. Id. at 601. Absent a
showing of fraud or a breakdown in a court’s operations, or other circumstances not
applicable here, an untimely appeal must be quashed. City of Philadelphia v.
Frempong, 865 A.2d 314, 317 (Pa. Cmwlth. 2005).               Here, Barren asserts a
breakdown in the trial court’s operations occurred because the Clerk did not mail the
Orders to his then-current address, F.C.I. Allenwood, which was in the record. We
agree.
         Pennsylvania Rule of Civil Procedure 236(a)(2), Pa.R.C.P. No. 236(a)(2),
requires a prothonotary to “immediately give written notice of the entry of . . . an[]
. . . order or judgment to each party’s attorney of record or, if unrepresented, to each
party.” Commonwealth Appellees and Local Appellees rely on Civil Rule 1025 to
assert that Barren did not comply with his obligation to inform the trial court of his
change of address, but in King v. Riverwatch Condominium Owners Association, 27
A.3d 276, 280 (Pa. Cmwlth. 2011), we explained that compliance with Civil Rule
1025 has no effect on providing notice to the court as to where a prothonotary sends
Rule 236 notices of the entry of an order. “[T]he only purpose of the requirement in


                                          14
[Civil] Rule 1025 . . . is to provide an address to which further pleadings can be
mailed, . . . not to provide the [court] with a[n] . . . address for Rule 236 purposes.”
Id. Thus, whether Barren complied with Civil Rule 1025 has no bearing on whether
the Orders were properly sent to Barren by the trial court. Nonetheless, a review of
the record reveals that Barren not only complied with Civil Rule 1025’s requirement
that he include the address to which further pleadings could be mailed, but also
separately informed the trial court of his change of address prior to the issuance of
the Orders.
      When Barren filed the Complaint, he was confined at U.S.P. Hazelton. In
March 2017, Barren notified the trial court that he was “being transferred to a
different institution on or about March 10, 2017,” and that “[u]pon arriving at the
new institution, [he] w[ould] immediately notify the Court.” (R. Item 36 at 2-3.)
The trial court acknowledged this filing and directed Barren to “notify the Court of
the name and contact information of his new counselor, so that the undersigned can
make the new counselor aware of the next proceeding.”                   (R. Item 38.)
Notwithstanding that Barren was in the process of being transferred, the trial court
mailed something to him at U.S.P. Hazelton on March 15, 2017, which was returned
to the trial court as undeliverable, thereby placing the trial court on notice that this
address may not be correct. (R. Item 43.) In accordance with the trial court’s
directive, Barren advised the trial court on April 11, 2017, in his motion for
reconsideration of the denial of his stay request, that he had been transferred to F.C.I.
Allenwood and provided the address of that institution and his counselor’s name.
(R. Item 46.) Despite Barren’s notifying the trial court of his new address and the
name of his new counselor, as directed by the March 20, 2017 order, the docket does
not reflect that change. Notwithstanding the lack of change to the docket, the trial


                                           15
court sent its May 25, 2017 order denying the motion for reconsideration to Barren
at F.C.I. Allenwood. However, the trial court sent the Orders sustaining the POs,
granting the Civil Rule 233.1 Motion, and dismissing the Complaint to Barren at
U.S.P. Hazelton, not to the address he updated with the trial court in April 2017 and
previously used by the trial court. Given that Barren advised the trial court that he
was being transferred to a new institution, the trial court’s directive that he update
his information upon completion of the transfer, Barren’s compliance with that
directive on April 11, 2017, several months before the Orders were issued, and the
fact that the trial court actually sent an order to Barren at F.C.I. Allenwood in May
2017, we agree with Barren that the failure to send the Orders to Barren at the proper
address constitutes a breakdown in the court’s operations. Therefore, we will
consider the merits of his appeal.

          B. Bases for Granting POs and Dismissing the Complaint Unrelated to
             the Federal Court Decisions.
      The trial court sustained several of the appellees’ POs on a number of grounds
unrelated to the federal court decisions. The trial court’s July 26, 2017 Order
sustained the County’s POs demurrers to the Complaint based on Barren’s failure to
state a claim for reasons other than res judicata due to the federal court decisions.
(July 26, 2017 Order ¶¶ 5-6.) Also in that Order, the trial court sustained the Wilkins
Township Appellees’ POs that the non-due process claims against them were
dismissed in Barren V and that Barren named the wrong entity as a party. (Id. ¶¶ 7-
8.) In its August 30, 2017 Order, the trial court granted District Attorney Appellees’
Motion to Dismiss pursuant to Civil Rule 233.1, as well as their POs based on res
judicata and the federal court decisions. While Barren challenges the latter basis for
the dismissal of his Complaint, he does not separately argue that granting the Motion


                                          16
to Dismiss was erroneous. Nor does Barren challenge the other bases provided by
the trial court for dismissal of these claims.
      Because Barren does not address in his appellate brief the trial court’s
dismissal of the Complaint as to these appellees on these other bases, Barren has
waived any challenge thereto. Rapid Pallet v. Unemployment Comp. Bd. of Review,
707 A.2d 636, 638 (Pa. Cmwlth. 1998). “We may affirm on other grounds where
grounds for affirmance exist.” FP Willow Ridge Assocs. v. Allen Twp., 166 A.3d
487, 496 n.11 (Pa. Cmwlth. 2017) (internal quotation marks and citation omitted),
petition for allowance of appeal denied, 178 A.3d 106 (Pa. 2018). Accordingly, we
affirm the trial court’s July 26, 2017 Order and August 30, 2017 Order in this regard
and its dismissal of the Complaint as to these parties.

          C. Res Judicata
      Barren asserts the trial court erred in sustaining the POs based on res judicata
premised on the expiration of the two-year statute of limitations because the District
Court dismissed his challenges to the unconstitutionality of the forfeiture
proceedings pursuant to the Rooker-Feldman doctrine.             Barren observes that,
contrary to this Court’s decision in Barren V, remanding to address his claims that
he did not receive notice of the underlying forfeiture proceeding, no Court has
addressed the merits of his arguments yet. The District Court, he contends, did not
do so because it lacked jurisdiction to consider that issue, and the trial court did not
do so here, despite the remand instructions.
      The Commonwealth Appellees assert that the trial court properly held
Barren’s Complaint was barred by res judicata and the federal decisions. Because it
is clear from the facts set forth in the Complaint that this matter and the federal action
involved the same facts, same parties, and same claims, the Commonwealth

                                           17
Appellees argue the requirements for res judicata are satisfied. They point out, as
the trial court explained in its Rule 1925(a) Opinion and the District Court in Barren
I, that Section 1983 claims are subject to a two-year statute of limitations and that
the Complaint challenging the forfeiture of his alleged property, of which he was
aware in 2009, was not filed within the required two-year period.                     The
Commonwealth Appellees also argue that Barren’s continued assertion that his
federal claims challenging the forfeiture as unconstitutional were dismissed for lack
of jurisdiction under the Rooker-Feldman doctrine is misplaced because “[t]he
[D]istrict [C]ourt made a separate finding that . . . Barren’s claim was barred by the
statute of limitations,” and the Rooker-Feldman doctrine was an additional basis for
dismissing Barren’s claim had it been timely filed. (Commonwealth Appellees’ Br.
at 14 (quoting Opinion at 4).) They further argue that the issue of notice has been
discussed to the extent the trial court held that, had Barren timely filed his claim,
that could have been an issue raised. Finally, according to the Commonwealth
Appellees, no forfeiture judgment has been declared void and Barren’s challenges
to those judgments were properly declared time-barred by the District Court in
Barren III.
       The doctrine of res judicata or claim preclusion precludes “parties involved in
prior, concluded litigation from subsequently asserting claims in a later action that
were raised, or could have been raised, in the previous adjudication.” Wilkes v.
Phoenix Home Life Mut. Ins. Co., 902 A.2d 366, 376 (Pa. 2006). The purpose of the
doctrine is “to shield parties from the burden of re-litigating a claim with the same
parties, or a party in privity with an original litigant, and to protect the judiciary from
the corresponding inefficiency and confusion that re-litigation of a claim would
breed.” Id. “It is well settled that for the doctrine of res judicata to prevail there


                                            18
must be a concurrence of four conditions: 1) identity of issues, 2) identity of causes
of action, 3) identity of persons and parties to the action, and 4) identity of the quality
or capacity of the parties suing or sued.” Safeguard Mut. Ins. Co. v. Williams, 345
A.2d 664, 668 (Pa. 1975). However, the judgment upon which a res judicata claim
is based must be a final, valid judgment on the merits of the claim “by a court of
competent jurisdiction.” Balent v. City of Wilkes-Barre, 669 A.2d 309, 313 (Pa.
1995) (emphasis added). Further, the issue sought to be precluded from being raised
in the subsequent litigation had to “have been necessary to final judgment on the
merits.” Id.
       Initially, we note that to the extent the trial court and Commonwealth
Appellees rely on the federal court decisions related to the 2003 forfeiture, Barren I
and II, to sustain the Commonwealth Appellees’ PO, they do so in error. Barren’s
claims against the Commonwealth Appellees derive from the 2004 forfeiture
proceedings, not the 2003 forfeiture proceedings. Therefore, the facts relied upon
by the federal courts in Barren I and II are not the facts relevant to Barren’s
allegations against these appellees.
       A review of Barren III and IV, which are based on the 2004 forfeiture, reveal
there may have been error in the Magistrate Judge’s recommendation that the claims
based on the 2004 forfeiture were time-barred because that judge cited facts relevant
to the 2003 forfeiture (the date Barren became aware that his property had been
forfeited in 2003, which was alleged to be earlier than when he became aware of the
2004 forfeiture). Barren III, slip op. at __, 2014 WL 4680737 *2-3. Recognizing
the potential error related to dismissing based on the statute of limitations, the
District Court concluded that the Magistrate Judge properly held that the federal
courts lacked jurisdiction to address Barren’s claims challenging the forfeiture


                                            19
proceedings. Id. The District Court held that because Barren “was essentially asking
th[e District] Court to act in an appellate capacity to the state court’s forfeiture
proceedings” by asking that court to issue “an injunction against the forfeiture order
of the state court ‘rendering the Order of a Court a [nullity] [sic] and therefore [void]
[sic],’” the federal courts were precluded from entertaining Barren’s action as “the
relief requested effectively would reverse a state court decision or void its ruling.”
Id., slip op. at __, 2014 WL 4680737 at *3 (internal quotation marks and citations
omitted) (alterations in original). Indeed, it stated that “it could not be clearer that
Rooker-Feldman bars [Barren’s] claims concerning the state court forfeiture
proceedings.” Id. The District Court’s decision was confirmed by the Third Circuit
in Barren IV. 607 F. App’x at 132.
      Under Rooker-Feldman, “a district court is precluded from entertaining an
action, that is, the federal court lacks subject matter jurisdiction, if the relief
requested effectively would reverse a state court decision or void its ruling.”
Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181, 192 (3d Cir. 2006) (emphasis
added). It is a “jurisdictional bar.” Id. Because the federal courts lacked subject
matter jurisdiction, the decisions in Barren III and IV cannot be relied upon to assert
res judicata because those decisions cannot be said to be a final, valid judgment on
the merits of Barren’s claim that the 2004 forfeiture proceedings violated his due
process rights “by a court of competent jurisdiction.” Balent, 669 A.2d at 313
(emphasis added). Accordingly, the trial court erred in sustaining the
Commonwealth Appellees’ PO based on res judicata and the federal courts’
decisions in Barren III and IV.




                                           20
          D. Statute of Limitations
      Commonwealth Appellees offer an alternative reason for affirming: that
Barren’s claims are barred by the two-year statute of limitations, which it also raised
as a PO before the trial court. Barren responds that the application of the two-year
statute of limitations on his claims would be erroneous because the two-year statute
of limitations is inapplicable to his claims challenging the underlying forfeiture
proceedings. Barren maintains there is no limitations period to challenge the 2004
forfeiture judgment because those judgments were void for lack of notice. (Barren’s
Br. at 15, 20 (citing M & P Mgmt., L.P. v. Williams, 937 A.2d 398, 402 (Pa. 2007);
United States v. One Toshiba Color Television, 213 F.3d 147, 157 (3d Cir. 2000).)
Without proper notice, Barren contends, the courts granting forfeiture lacked
jurisdiction. A void judgment, he argues, “must be treated as having never existed”
and is not entitled to respect as a valid adjudication. (Id. at 15-16 (citing Rieser v.
Glukowsky, 646 A.2d 1221, 1224 (Pa. Super. 1994), superseded by rule on other
grounds as recognized in Tauss v. Goldstein, 690 A.2d 742 (Pa. Super. 1997)).)
      The applicable statute of limitations for a Section 1983 claim is two years.
Morgalo v. Gorniak, 134 A.3d 1139, 1149 n.13 (Pa. Cmwlth. 2016). A statute of
limitations begins to run when a cause of action accrues. The “discovery rule” tolls
the statute of limitations period “in any case in which a party is reasonably unaware
. . . that he or she has suffered an injury and its cause.” Gleason v. Borough of
Moosic, 15 A.3d 479, 485 (Pa. 2011). The limitations period begins when “the
plaintiff was able, through the exercise of reasonable diligence, to know that he or
she had been injured and by what cause.” Id. When “the prescribed statutory period
has expired, the complaining party is barred from bringing suit.” Id. at 484.



                                          21
      The Complaint was filed with the trial court in July 2015, and therein Barren
admitted that he filed a motion for return of property related to the 2004 forfeited
property in December 2011. Thus, even if Barren initially was unaware of the
forfeiture of his property and the discovery rule was applied, the latest he can claim
to have been unaware of the forfeiture was December 2011. Clearly, more than two
years passed between December 2011 and July 2015.
      Although Barren cites cases he believes support his claim that his Section
1983 action is not subject to any limitations period because the 2004 forfeiture order
was void, only one of those cases was a Section 1983 case, and that case involved a
challenge to a judgment claimed to be void but which had been declared valid in
other proceedings. Woosley v. The U.S. District Court, No. CV-15-4778 2016, (E.D.
Pa. Aug. 10, 2016), WL 4247561. The others involved direct challenges to the
alleged void orders. See, e.g., One Toshiba Color Television, 213 F.3d at 156
(motion to vacate judgment); M & P Mgmt., 937 A.2d at 490-91 (petition to strike
confessed judgment); Clark v. Troutman, 502 A.2d 137 (Pa. 1985) (action to stay
execution and open a judgment); Flynn v. Casa Di Bertacchi Corp., 674 A.2d 1099
(Pa. Super. 1996) (petition to open/strike default judgment); Rieser, 646 A.2d at
1223 (petition to open judgment non pros). Therefore, those cases do not aid our
review of the action filed here.
      Barren also argues, citing Chase Securities Corporation v. Donaldson, 325
U.S. 304, 314 (1945), that statutes of limitation do not destroy fundamental rights,
such as his right to notice, but go to matters of remedy. Section 1983 does not create
substantive rights, but provides a remedy for rights established under other
substantive provisions of law. City of Oklahoma v. Tuttle, 471 U.S. 808, 816 (1985).
Statutes of limitations can be asserted in proceedings that seek to remedy an alleged


                                         22
void order, such as a return of property or monetary relief. One Toshiba Color
Television, 213 F.3d at 156-58. Through the Complaint, Barren seeks remedies
based on the issuance of an order he claims is void. But that order has not been
declared void. Those remedies, however, are subject to the statute of limitations,
which has expired. This Court may affirm on any grounds apparent from the record.
FP Willow Ridge Assocs., 166 A.3d at 496 n.11. Therefore, the trial court did not
err in dismissing the Complaint as to Commonwealth Appellees.


      III.   Conclusion
      For the foregoing reasons, we affirm the July 26, 2017 and August 30, 2017
Orders.




Judge McCullough did not participate in the decision in this case.




                                        23
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

David Morris Barren,                       :
                             Appellant     :
                                           :
                     v.                    :
                                           :
Pennsylvania State Police, Trooper         :
Wesley Berkebile, Trooper Sergeant         :
Anthoney DeLuca, Trooper Mike              :
Schmidt, Trooper John A. Litchko,          :
Trooper Michael J. Volk, Trooper Stuart :      No. 893 C.D. 2018
Frome, Office of the Attorney General :
Asset Forfeiture and Money Laundering :
Section, A.G. Gerald J. Pappert, Deputy :
A.G., Jesse D. Pettit, D.A. Lisa           :
Lazzari-Strasler, Allegheny County, Pa., :
Wilkins Township Police Dept.,             :
Wilkinsburg Police Dept., Office of the :
D.A. of Allegheny County, Pennsylvania :
Office of the Attorney General,            :
Sergeant Randy Lamb, Officer Albert        :
Stanonik, Officer David Brokaw, Agent :
Fran Speranza, Agent Rick Bosco,           :
Detective Charles Knox, A.D.A. Thomas :
T. Swan, Judge Robert Colville, Judge :
Philip A. Ignelzi, Judge Kate Ford Elliot, :
Judge Susan Peikes Gantman, Judge          :
Jacqueline O. Shogan, Individually and :
in their official capacities               :


PER CURIAM                           ORDER
      NOW, October 15, 2019, the Orders of the Court of Common Pleas of
Allegheny County, dated July 26, 2017, and August 30, 2017, are AFFIRMED.